Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 9, 2019

                                      No. 04-19-00572-CV

    IN THE INTEREST OF J.G.C., JR., C.A.C., H.C., Z.C., AND J.A.C., CHILDREN,

                       From the County Court, Jim Wells County, Texas
                              Trial Court No. 16-03-55745-CV
                      Honorable Michael Ventura Garcia, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating the appellants’ parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The appellants’ briefs were originally due to be filed on September 30,
2019.

       On September 25, 2019, appellants filed a motion for additional records and to extend
time to file their briefs. The motion stated reporter’s records had not been filed from trial
proceedings occurring on August 8, 2017, September 18, 2017, December 13, 2017, January 30,
2018, March 19, 2018, and June 19, 2018. In response to this court’s inquiry, the court reporter
responsible for preparing those records stated appellants’ attorney had not requested those
records.

        Given the time constraints for disposing of this appeal and in the interest of efficiency,
this court construed appellants’ motion as a request for the preparation of the reporter’s records
from the trial dates referenced in the motion. By order dated October 1, 2019, we ordered the
reporter’s records from the above-listed trial dates to be filed no later than October 11, 2019.

        On October 7, 2019, the court reporter filed reporter’s records for the proceedings held on
August 8, 2017, September 18, 2017, December 13, 2017, and March 19, 2018. The court
reporter also filed written notice that the trial judge was either out or court was cancelled on
January 30, 2018, June 19, 2018, and June 3, 2019.

       Based on the recent filings, this court deems the appellate record complete as of October
7, 2019. Appellants’ briefs must be filed no later than October 28, 2019.



                                                     _________________________________
                                                     Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2019.



                                              ___________________________________
                                              LUZ ESTRADA,
                                              Chief Deputy Clerk